DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 4, 2022 has been entered.  Claims 4-16 are pending in the application.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
De Negri et al. (WO 2013/068955 A1) (hereinafter – De Negri)
Bates (U.S. 2017/0323069 A1) (hereinafter – Bates)
Ogura et al. (U.S. 2001/003792 A1) (hereinafter – Ogura).
None of the prior arts of record infer an arrangement state wherein, in the case of claim 4, the arrangement state includes a pressing extent that indicates an extent of force that the sensor array applies to the artery, and the processor is configured to infer the pressing extent based on a difference between a peak value and a bottom value in the distribution profile of the difference values and/or the peak value in the distribution profile of the difference values.  A similar argument is applied to independent claims 5 (wherein an arrangement state is based upon a width-direction tilt based on a distribution profile of the minimum values) and claim 6 (wherein an arrangement state is based upon a width direction shift based on a position of a peak in the distribution profile of the difference values).  Typically, the opposite is required in applanation arts – applanation requires knowledge of a certain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791